DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. (US 2012/0318801) in view of Matsuzaki et al. (US 2006/0006762).
With respect to claim 1, Kamijo et al. discloses a piezoelectric driving device for driving a driven member (item 5), comprising: a piezoelectric vibrating body (item 1); and a driving circuit for electrically driving the piezoelectric vibrating body (Paragraph 45), wherein the piezoelectric vibrating body includes a contact (item 26) which extends in a first direction with respect to the driven member and comes into contact with the driven member (Fig 1), a first piezoelectric element which generates bending vibration in a direction intersecting with the first direction in accordance with a first driving voltage supplied from the driving circuit, and a second piezoelectric element which generates longitudinal vibration in the first direction in accordance with a second driving voltage supplied from the driving circuit (Paragraph 80), wherein the piezoelectric vibrating body 
Kamijo et al. does not disclose that the driving circuit sets a driving frequency of each of the first driving voltage and the second driving voltage to be equal to or higher than the resonance frequency of the longitudinal vibration.
Matsuzaki et al. teaches a piezoelectric driving device in which the driving circuit sets a driving frequency of each of the first driving voltage and the second driving voltage to be equal to or higher than the resonance frequency of the longitudinal vibration (Figs 5 and 8, wherein the starting frequency, fmax, is above the resonant frequencies of the vibration modes).
At the time of effective filing, it would be obvious one of ordinary skill in the art to combine the starting frequency of Matsuzaki et al. with the driving device of Kamijo et al. for the benefit of identifying an ideal driving frequency (Fig 5 of Matsuzaki et al.).
With respect to claim 2, the combination of Kamijo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claim 1. Matsuzaki et al. discloses that the driving circuit sets the driving frequency to a frequency equal to or higher than the resonance frequency of the longitudinal vibration by sweeping down the driving frequency from a frequency higher than the resonance frequency of the longitudinal vibration (Figs 5 and 8, wherein the starting frequency, fmax, is above the resonant frequencies of the vibration modes).
With respect to claim 5, Kamijo et al. discloses a driving method of a piezoelectric driving device (Fig 1) including a piezoelectric vibrating body (item 1) which includes a contact (item 26) which extends in a first direction with respect to a 
Kamijo et al. does not disclose that the driving circuit sets a driving frequency of each of the first driving voltage and the second driving voltage to be equal to or higher than the resonance frequency of the longitudinal vibration.
Matsuzaki et al. teaches a piezoelectric driving device in which the driving circuit sets a driving frequency of each of the first driving voltage and the second driving voltage to be equal to or higher than the resonance frequency of the longitudinal vibration (Figs 5 and 8, wherein the starting frequency, fmax, is above the resonant frequencies of the vibration modes).
At the time of effective filing, it would be obvious one of ordinary skill in the art to combine the starting frequency of Matsuzaki et al. with the driving device of Kamijo et al. for the benefit of identifying an ideal driving frequency (Fig 5 of Matsuzaki et al.).
With respect to claim 6, the combination of Kamijo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claim 1. Kamijo et al. discloses a robot comprising the piezoelectric driving device (Paragraph 90).
With respect to claim 7, the combination of Kamijo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claim 2. Kamijo et al. discloses a robot comprising the piezoelectric driving device (Paragraph 90).
With respect to claim 10, the combination of Kamijo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claim 1. Kamijo et al. discloses an electronic component transport apparatus comprising the piezoelectric driving device (Paragraph 90).
With respect to claim 11, the combination of Kamijo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claim 2. Kamijo et al. discloses an electronic component transport apparatus comprising the piezoelectric driving device (Paragraph 90).
Claims 3, 4, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. in view of Matsuzaki et al. and Nagahama et al. (US 20070188048).
With respect to claim 3, the combination of Kamijo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claim 1. 
Kamijo et al. does not disclose that the piezoelectric vibrating body further includes a pickup electrode for detecting vibration of the piezoelectric vibrating body and supplying a vibration detection signal to the driving circuit, wherein the driving circuit determines the driving frequency in accordance with the vibration detection signal, and wherein the pickup electrode is disposed at a position on a center axis of the piezoelectric vibrating body that extends along the first direction.


At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the pickup electrode of Nagahama et al. with the piezoelectric driving device of Kamijo et al. for the benefit of providing feedback to the driving circuit (Fig 6; Paragraph 115 of Nagahama et al.).
With respect to claim 4, the combination of Kamijo et al., Matsuzaki et al., and Nagahama et al. discloses the piezoelectric device according to claim 3. Nagahama et al. discloses that the pickup electrode is disposed at a position that becomes a node of the bending vibration (Figs 5, 12, and 14, wherein the pickup electrode is located at the node at the longitudinal center of the vibrating body).
With respect to claim 8, the combination of Kamijo et al., Matsuzaki et al., and Nagahama et al. discloses the piezoelectric device according to claim 3. Kamijo et al. discloses a robot comprising the piezoelectric driving device (Paragraph 90).

With respect to claim 9, the combination of Kamijo et al., Matsuzaki et al., and Nagahama et al. discloses the piezoelectric device according to claim 4. Kamijo et al. discloses a robot comprising the piezoelectric driving device (Paragraph 90).

With respect to claim 12, the combination of Kamijo et al., Matsuzaki et al., and Nagahama et al. discloses the piezoelectric device according to claim 3. Kamijo et al. discloses an electronic component transport apparatus comprising the piezoelectric driving device (Paragraph 90).
With respect to claim 13, the combination of Kamijo et al., Matsuzaki et al., and Nagahama et al. discloses the piezoelectric device according to claim 4. Kamijo et al. discloses an electronic component transport apparatus comprising the piezoelectric driving device (Paragraph 90).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. in view of Matsuzaki et al. and Hashimoto (US 2007/0188050).
With respect to claims 14 and 15, the combination of Kamijo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claims 1 and 2.
Kamijo et al. does not disclose a printer comprising the piezoelectric device.
Hashimoto teaches a piezoelectric driving device in which the driving device is used in a printer (Paragraph 47).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the printer of Hashimoto and the driving device of Kamijo et al. as the use of piezoelectric driving devices in printers is well-known in the art (Paragraph 47 of Hashimoto).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. in view of Matsuzaki et al., Nagahama et al., and Hashimoto.
With respect to claims 16 and 17, the combination of Kamijo et al., Matsuzaki et al., and Nagahama et al. discloses the piezoelectric device according to claims 3 and 4.
Kamijo et al. does not disclose a printer comprising the piezoelectric device.
Hashimoto teaches a piezoelectric driving device in which the driving device is used in a printer (Paragraph 47).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the printer of Hashimoto and the driving device of Kamijo et al. as the use of piezoelectric driving devices in printers is well-known in the art (Paragraph 47 of Hashimoto).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. in view of Matsuzaki et al. and Kamijo et al. (US 2015/0158184).
With respect to claims 18 and 19, the combination of Kamijo et al. and Matsuzaki et al. discloses the piezoelectric driving device according to claims 1 and 2.
Kamijo et al. does not disclose a projecting device comprising the piezoelectric device.
Kamijo et al. (‘184) teaches a piezoelectric driving device in which the driving device is used in a projecting device (Paragraph 45).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the projecting device of Kamijo et al. (‘184) and the driving device of Kamijo et al. (‘801) as the use of piezoelectric driving devices in projecting devices is well-known in the art (Paragraph 45 of Kamijo et al.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. in view of Matsuzaki et al., Nagahama et al., and Kamijo et al. (US 2015/0158184).
With respect to claim 20, the combination of Kamijo et al., Matsuzaki et al., and Nagahama et al. discloses the piezoelectric device according to claim 3.
Kamijo et al. does not disclose a projecting device comprising the piezoelectric device.
Kamijo et al. (‘184) teaches a piezoelectric driving device in which the driving device is used in a projecting device (Paragraph 45).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the projecting device of Kamijo et al. (‘184) and the driving device of Kamijo et al. (‘801) as the use of piezoelectric driving devices in projecting devices is well-known in the art (Paragraph 45 of Kamijo et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREK J ROSENAU/Primary Examiner, Art Unit 2837